On Motion to Dismiss.
The opinion of the court was delivered by
Egan, J.
This appeal is from an interlocutory order dissrlving, upon bond, under article 307, Code of Practice, an injunction sued out by Yictor Benit, third opponent and intervenor, to prevent the execution of an order of seizure and sale as the property of another of certain real estate in the parish of Orleans the ownership of which is claimed by him.
The case is not before us on its merits, and ice can not in this proceeding pass upon the sufficiency or insufficiency of the title set up, or any other matter affecting the merits. The only inquiry is as to the correctness of the order of dissolution on bond obtained by the plaintiff in the seizure. The effect of the, dissolution was to allow tho salo to proceed. *298This was clearly irregular, and such irreparable injury as to entitle the party complaining to appeal. C. P. 566.
The motion to dismiss the appeal must be overruled. The dissolution-on bond is not permissible in such cases.
It is therefore ordered, adjudged, and decreed that the interlocutory order appealed from be annulled, avoided, and reversed, and the injunction reinstated at the cost of the seizing creditor, the Union Insurance Company of New Orleans, and that said appellee likewise pay the costs of appeal.